DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.

Withdrawn Rejections
The rejection of claims 1-3, 6, 7, 12-14, 22, 24, and 28 under 35 U.S.C. 103 as being unpatentable over Korman (US 8,383,796 B2 pub date:2/26/2013; or record) in further view of Kasahara (US 6,410,313 B1 Pub date: 6/25/2002), is withdrawn.  The claims more narrowly specify that the retroviral vector comprises a cassette comprising a pol III promoter operably linked to the first inhibitory nucleic acid which is not taught by Korman in view of Kasahara.  Thus the rejection is withdrawn.
 The rejection of claims 5, 7, 24, 28, 29, 31, 33, and 35, under 35 U.S.C. 103 as being unpatentable over Korman (US 8,383,796 B2 pub date:2/26/2013; or record) in further view of Kasahara (US 6,410,313 B1 Pub date: 6/25/2002) as applied to claims 1-

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 6, 12-14, 22, 24, 29, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites, “an antibody coding sequence to a programmed cell death ligand (PDL)”.  This recitation is indefinite because the relationships between “antibody”, “coding sequence” and the “programmed cell death ligand” are not apparent and consistent with terms known in the art.  “Antibody coding sequence” is suggestive of a nucleic acid encoding an antibody because “coding sequence” in the art refers to a 
The specification describes an inhibitory antibody against PDL and nucleic acid coding sequence that encodes said inhibitory antibody.  As such, for art-purposes the above recitation is being interpreted as a nucleic acid encoding an inhibitory antibody against PDL.
Also regarding the amendment made to claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “retroviral vector comprising at least one cassette”, and the claim also recites “said recombinant retroviral vector comprising at least two cassettes” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 3, 5, 6, 12-14, 22, 24, 29, and 35 depend upon claim 1 and thus also comprise the above indefinite subject matter.
Regarding claim 3, this claim indefinite because it is not apparent if the “two agents” are referring back to the “antibody coding sequence” and the “first inhibitory nucleic acid sequences” recited in base claim 1 or if it is intended to further specific that the vector comprises two additional agents.
Regarding claim 4, this claim is rendered indefinite because it is not apparent if “the inhibitory nucleic acids sequence” is referring to the “first inhibitory nucleic acid sequence” recited in the base claims or the “antibody coding sequences” which is also a inhibitory nucleic acid sequence.  Thus the instant claim lack sufficient antecedent basis.
Regarding claim 14, the claim describes the structural components of the retroviral comprising the “at least one cassette”.  However, its base claim also recites an at least two cassettes….”.  As such, it is not apparent how the “at least two cassettes” recited in the base claim structurally relates to the limitation of the claimed retroviral vector of claim 14.
Claim 22 depends upon claim 14 and thus also comprises the indefinite subject matter of claim 14.
Claim 24 recites, “wherein the at least one expression cassette comprises an RSV promoter operably linked to the antibody coding sequence”.  However that base claim 1 recites that the antibody coding sequence is operably linked to a mini-promoter.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 36, 51 of copending Application No. 14/438,564 in view of over Korman (US 8,383,796 B2 pub date:2/26/2013; of record).
Both claims 1 and copending claims 36 and 51 are recombinant replication competent retroviral vectors comprising a general structure of 5’ LTR-gag sequence-pol sequence-env-sequences-two expression cassettes-LTR-3’, wherein the first cassette comprises a mini-promoter operably linked to therapeutic heterologous nucleic acid and a second cassette comprising a pol lll promoter operably linked an inhibitory nucleic acid sequence. Instant claim 1 more broadly specifies the second cassette comprises a Pol lll promoter operably linked to a first inhibitory sequence, whereas the copending claims 36 and 51 more narrowly specifies the inhibitor sequence species miRNA, .
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 5, 6, 12-14, 22, 24, 29, and 35 is/are rejected under 35 U.S.C. 103 as being obvious over Gruber (US 2015/0273029 A1 effectively filed 10/25/2012) in further view of Korman (US 8,383,796 B2 pub date:2/26/2013; of record)..
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 1, Gruber teaches a recombinant replication competent retroviral vector comprising at least two cassettes, wherein the vector has a genome of the general structure from 5’ to 3’ a LTR-gag-pol-env- expression cassettes-LTR, wherein the first expression cassette comprises a mini-promoter operably linked to a sequence encoding a therapeutic protein, more particularly an anti-cancer agent, and the second cassette comprise a pol III promoter operably linked to miRNA, siRNA, or other RNAi coding domain (see claim 36 on p. 158 and claims 38-48).  Gruber further teaches that the this retroviral vector can be used to treat proliferative disorders, such as cancer (p. 158, claims 39-48, 51, and 52)
Gruber does not teach that the therapeutic protein is an anti-PDL antibody. However, prior to effective filing and at the time of the patent, Korman teaches discloses nucleic acid sequence encoding antibodies to PD-L1 for treatment of cancer (col 36, line 39 to col 37, line 60 and claims).  Korman further teaches that to express the antibodies, DNAs encoding partial or full-length light and heavy chains can be obtained by standard molecular biology techniques and DNA can be inserted into expression 
Thus it would have been obvious to an artisan of ordinary skill at the time of effectively filing to choose a nucleic acid sequence encoding an anti-PDL, as taught by Korman, from finite number of predictable anti-cancer agents, to use in the first cassette of the retroviral vector of Gruber to predictably arrive at the retroviral vector of claim 1.  An artisan would have a reasonable expectation of success because Korman teaches that the nucleic acid sequence can be incorporated into a viral vector using known molecular biology techniques and Gruber teaches the therapeutic protein sequence has multiple species options (see claim 48).  Further, an artisan would be motivated to combined the retroviral vector of Gruber with the nucleic acid sequence of Korman because Korman teaches that their nucleic acid can be used to treat cancer and Gruber teaches their vector can be used to deliver cancer therapeutic to a subject.  Thus Gruber in view of Korman renders claim 1 obvious.
Regarding claim 3, Gruber teaches that the retroviral vector can deliver inhibitor molecules to block accessory immune interactions [0075].  Thus it would have been obvious from Gruber that the inhibitor sequence of second cassette could be one for an immune inhibitor sequence.  Thus Gruber in view of Korman render claim 3 obvious for reasons discussed above.
Regarding claims 5 and 6, Gruber teaches that the retroviral vector further can comprises a sequence encoding polypeptide that converts a prodrug to a cytotoxic drug, more particularly a cytosine deaminase, a cytokine or a chemokine (p. 158, claims 28-32).  Thus it would have been obvious to an artisan of ordinary skill that further include a 
Regarding claim 12, Gruber teaches that the retroviral vector is derived from a MLV, MoMLV, FeLV, or GALV (p. 157, claim 2). Thus Gruber in view of Korman render claim 12 obvious for reasons discussed above.
Regarding claim 13, Gruber teaches an amphotropic MLV as claimed (claim 4 on p. 157). Thus Gruber in view of Korman render claim 13 obvious for reasons discussed above.
Regarding claims 14 and 22, Gruber teaches the structural limitation as discussed above (claim 36 and 51). Thus Gruber in view of Korman render claims 14 and 22 obvious for reasons discussed above.
Regarding claims 24 and 29, Gruber teaches that the mini-promoter can be RSV (claim 2 on p. 157). Thus Gruber in view of Korman render claims 24 and 29 obvious for reasons discussed above.
Regarding claim 35, Gruber teaches that the pol III promoter can be the U6 promoter ([0007]). Thus Gruber in view of Korman render claim 35 obvious for reasons discussed above.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; 
In the present situation, rationales A, E, and G are applicable. The claimed method was known in the art at the time of filing as indicated by Gruber in view of Korman. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 

	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632